DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claimed feature “a type of content to be output to the divisional area” is indefinite as this could mean that the content is not output to the divisional area.
Regarding claims 13 and 14, no connection between “a different pattern” and audio or visual information is defined.
Regarding claim 15, the limitation “where there is a plurality of attributes of the listener” is indefinite as only “an attribute of the listener” is estimated in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeno et al. (hereafter Maeno; US 20190327573 A1).
Regarding claim 1, Maeno discloses an information processing device (Fig. 3), comprising: circuitry that:
detects a change in a position of a person (by 21, [0059]); and
changes a position of a virtual sound source in accordance with the change in the position of the person and outputs a sound through wave field synthesis so that a spatial sound field is transmitted via a plurality of speakers (25) ([0210], [0069]).
Regarding claims 2-4, Maeno discloses that the circuitry causes the virtual sound source to track the position of the person ([0210]).
Claims 22 and 24 corresponds to claim 1 discussed before.
Most limitations in claim 23 correspond to those in claim 1 discussed before. Maeno discloses a nontransitory computer readable medium (511) and a computer (501) ([0221], [0223], [0224]).
Claims 1-4 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bürger et al. (hereafter Bürger; WO 2016180493 A1).
Regarding claim 1, Bürger discloses an information processing device (Fig. 3 or 4), comprising: circuitry that:
detects a change in a position of a person (by S10 in Fig. 3, lines 26-32 of p. 10, e.g.); and
changes a position of a virtual sound source in accordance with the change in the position of the person and outputs a sound through wave field synthesis so that a spatial sound field is transmitted via a plurality of speakers (240 in Fig. 2, e.g.) (Fig. 1, lines 11-18 of p. 10).
Regarding claims 2-4, Bürger discloses that the circuitry causes the virtual sound source to track the position of the person (lines 14-17 of p.13).
Claims 22 and 24 corresponds to claim 1 discussed before.
Most limitations in claim 23 correspond to those in claim 1 discussed before. Bürger discloses a nontransitory computer readable medium (lines 1-8 of p. 20) and a computer (line 18 of p. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno in view of Cotier et al. (hereafter Cotier; US 20160123745 A1).
Regarding claims 5 and 7, Maeno fails to show a schedule being generated. As stated above, Maeno teaches that the WFS will generate signals in accordance with the change of the position of the user. When an ordinary person walks, he/she is expected to be heading toward a certain direction while the sound from a virtual sound source will change following the person’s movement (e.g., a person walks toward a tree where a bird makes noises, the bird’s noise level will become higher as the person moves closer). Cotier teaches virtual sound source generating by predicting the trajectory of the virtual source in accordance with the current movement of the user in order to pre-compute the corresponding spatial sound signals ([00323], [0326]). Thus, it would have been obvious to one of ordinary skill in the art to modify Maeno in view of Cotier by modifying the sound processing based on a generated schedule which indicating the sound path trajectory and corresponding pre-calculated filter coefficients in order to shorter the time and reducing the amount of calculation needed for deriving the filter coefficients when the user is moving in the projected path.
	Regarding claim 6, Maeno teaches the convolution (e.g., [0008], [0209]).
	Regarding claim 8, the combination of Maeno and Cotier meets the claimed limitation. As shown in Fig. 1, an area is in front of an array of speakers. Maeno teaches that the virtual sound source can be generated following the movement of the user within the area ([0210]), where each position of the user reads on a divisional area.
	Regarding claim 10, Maeno teaches the table (23, [0063]-[0066]).
	Regarding claims 11, 17 and 18, the combination of Maeno and Cotier meets the claimed limitation. Maeno teaches the attribute of the listener being estimated ([0081], [0215]).
	Regarding claims 12 and 16, Maeno fails to show a visual information being presented. However, a display is provided in addition to speaker array ([0221]). Examiner takes Official Notice that providing visual information with subtitles synchronized with audio information is notoriously well known in the art. Furthermore, Maeno teaches that the content is selected based on the nationality of the user. Subtitles would help the user to understand the content if the user is not familiar with the language or is hard on hearing. Thus, it would have been obvious to one of ordinary skill in the art to modify Maeno and Cotier by utilizing the display for presenting visual information including subtitles in order to convey multi-media information to the user in an efficient manner.
	Regarding claim 13, the claimed “projects a different pattern” reads on a different audio signal project to the user when the user moves to a different position.
	Regarding claim 14, the claimed “emits light to change colors” reads on the situation when the visual information (represented by light) is changed.
	Regarding claim 15, Maeno teaches a plurality attributes ([0215], nationality, language).
	Regarding claim 19, Maeno fails to explicitly show a volume curve. As was known to those in the art, sound intensity is inversely proportional to the square of the distance from the sound wave source. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Maeno and Cotier by generating a volume curve based on the possible distance between the user and the speakers in order to facilitate how the filter coefficients of the filter are being derived in advance considered the possible distance between the user and the speaker ([0063], [0064], [0186]), [0201]).
10.	Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bürger in view of Donaldson (US 20150036848 A1).
Regarding claims 5 and 7, Bürger fails to show a schedule being generated. As stated above, Bürger teaches that the WFS will generate signals in accordance with the change of the position of the user. When an ordinary person walks, he/she is expected to be heading toward a certain direction while the sound from a virtual sound source will change following the person’s movement (e.g., a person walks toward a tree where a bird makes noises, the bird’s noise level will become higher as the person moves closer). Bürger teaches a general user position detection using a camera (214a in Fig. 2). Donaldson teaches how to generate the appropriate probe based on the predicted positions in order to track user’s motion efficiently without a camera ([0087]). Thus, it would have been obvious to one of ordinary skill in the art to modify Bürger in view of Donaldson by replacing the camera with probe signal generation and detection in order to track the user’s motion without using camera which is more expensive and required more sophisticated processor for analyzing the image.
	Regarding claims 6 and 10, Bürger teaches the convolution (lines 28-33 of p. 17).
	Regarding claim 8, the combination of Bürger and Donaldson meets the claimed limitation. As shown in Fig. 6 of Bürger, an area is in front of an array of speakers. Bürger teaches that the virtual sound source can be generated following the movement of the user within the area (e.g., S15 of Fig. 4), where each position of the user reads on a divisional area. See also Fig. 5 of Bürger. The divisional areas also read on zones around different listeners.
	Regarding claim 10, Maeno teaches the table (23, [0063]-[0066]).
	Regarding claims 11, 17 and 18, the combination of Maeno and Cotier meets the claimed limitation. Maeno teaches the attribute of the listener being estimated ([0081], [0215]).
	Regarding claims 12 and 16, Maeno fails to show a visual information being presented. However, a display is provided in addition to speaker array ([0221]). Examiner takes Official Notice that providing visual information with subtitles synchronized with audio information is notoriously well known in the art. Furthermore, Maeno teaches that the content is selected based on the nationality of the user. Subtitles would help the user to understand the content if the user is not familiar with the language or is hard on hearing. Thus, it would have been obvious to one of ordinary skill in the art to modify Maeno and Cotier by utilizing the display for presenting visual information including subtitles in order to convey multi-media information to the user in an efficient manner.
	Regarding claim 13, the claimed “projects a different pattern” reads on a different audio signal project to the user when the user moves to a different position.
	Regarding claim 14, the claimed “emits light to change colors” reads on the situation when the visual information (represented by light) is changed.
	Regarding claim 15, Maeno teaches a plurality of attributes ([0214]).
	Regarding claim 19, Maeno fails to explicitly show a volume curve. As was known to those in the art, sound intensity is inversely proportional to the square of the distance from the sound wave source. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Maeno and Cotier by generating a volume curve based on the possible distance between the user and the speakers in order to facilitate how the filter coefficients of the filter are being derived in advance considered the possible distance between the user and the speaker ([0063], [0064], [0186]), [0201]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/277,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations are recited in reference application with different wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654